Citation Nr: 1545678	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for excessive burn scars of the neck and chest, with a sweat gland disorder and dyspnea.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Esq.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2011 to August 2011.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


REMAND

As a child, the Veteran sustained severe burns to his chest and neck, which required immediate treatment and skin grafting.  As a result, he had scarring over his chest and neck and underwent additional surgical revisions as a teenager.

The Veteran's extensive neck and chest scars were noted on examination upon entry to service in September 2010.  An October 2010 private medical consultation assessed that the Veteran had "no adverse compact to temperature regulation or restriction to mobility to date," and the Veteran entered active duty service in March 2011 with a medical waiver.

The Veteran acknowledges that his burn scars preexisted service and alleges that his active duty service aggravated his disability.  Specifically, in an April 2012 notice of disagreement, the Veteran stated that he lived an active lifestyle before service, but that now he was "unable to walk to town without sustaining a headache or becoming disoriented," which were symptoms that were "not normal" prior to service.  He has also alleged that he was restricted from strenuous physical activities and low levels of heat exposure and that physical activity caused further stretching, pulling, and pain in the areas of his scar.

During Basic Training in April 2011, the Veteran was treated for symptoms of shortness of breath, wheezing, chest pain, dizziness, sweating impairment, and heat stress.  A medical examiner found that the Veteran's burn scars interfered with normal perspiring and in May 2011, a VA physician diagnosed a sweat gland disorder.  A final August 2011 Medical Evaluation Board (MEB) report documented that the Veteran's scar tissue "became symptomatic with the physical stresses and heat stresses required in Basic Training" and found that the Veteran was restricted from strenuous physical activity due to scarring, which could cause further stretching, pulling, and pain in the areas of the scar, and that he was more susceptible to heat stress as the damaged area was unable to sweat.  The MEB documented that the Veteran's residual scarring had been stable in his civilian life because he "never really had to be outside in the heat or performing the level of physical activity required for military training," and that while he was from Reno, Nevada, an area with high temperatures, "the humidity was less and he tolerated that environment without problem."  The MEB ultimately found that the Veteran's "condition was exacerbated by physical training in Basic Training and heat stress exposure," with "no permanent residuals," and that the Veteran returned "to his baseline with cessation of military training and duties."  In August 2011, a Physical Evaluation Board determined that the Veteran's disability existed prior to service and was not permanently aggravated by nor was the rate of natural progression hastened by active duty military service.

In a December 2013 decision, the Board found the Veteran's burn scars of the neck and chest, with a sweat gland disorder and dyspnea, were not caused or aggravated by active duty service.  The Veteran appealed that decision, and in June 2015, the Court of Appeals for Veterans Claims (Court) vacated the December 2013 Board decision and remanded the Veteran's claim.  

As such, the Board finds a remand is necessary to afford the Veteran the appropriate VA examinations to assess whether his scarring and residuals thereof were caused by or permanently worsened by active duty military service.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with the statutory and regulatory notice required to substantiate his claim for service connection on a direct basis and for service connection based on aggravation of a preexisting disability.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain any VA treatment records.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded the appropriate VA examination(s) to determine whether excessive burn scars of the neck and chest, with a sweat gland disorder and dyspnea are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, to include a copy of this remand, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a) Whether the Veteran's excessive burn scars of the neck and chest were permanently aggravated by active duty military service, to include symptoms associated with scarring; and if so, the examiner must state the specific evidence upon which this finding is based.

(b) Whether any currently or previously diagnosed sweat gland disorder existed prior to service; and the examiner must state the specific evidence upon which this finding is based.

* if the examiner determines that any currently or previously diagnosed sweat gland disorder existed prior to service, the opinion must address whether it was aggravated due to the Veteran's active duty service; and the examiner must state the specific evidence upon which this finding is based;

* if the examiner determines that any currently or previously diagnosed sweat gland disorder did not exist prior to service, the opinion must address whether the disorder was due to the Veteran's active duty service; and the examiner must state the specific evidence upon which this finding is based.

(c) Whether any currently or previously diagnosed dyspnea or breathing disorder, existed prior to service; and the examiner must state the specific evidence upon which this finding is based.

* if the examiner determines that any currently or previously diagnosed dyspnea or breathing disorder existed prior to service, the opinion must address whether the it was aggravated due to the Veteran's active duty service; and the examiner must state the specific evidence upon which this finding is based;

* if the examiner determines that any currently or previously diagnosed dyspnea or breathing disorder did not exist prior to service, the opinion must address whether the disorder was due to the Veteran's active duty service; and the examiner must state the specific evidence upon which this finding is based.

VA must inform the examiner that:

(a)  "aggravation" means that the disability was permanently worsened beyond the natural progression of the disease; and 

(b)  temporary or intermittent flare-ups of a preexisting injury during service are insufficient to constitute "aggravation in service," unless the underlying condition itself, as contrasted with mere symptoms, has worsened.

In providing the medical opinion, the VA examiner must consider and discuss the Veteran's lay statements regarding his injury and symptoms.

The examiner must also consider and discuss any conflicting medical evidence of record, to include, if applicable:

* An April 2013 private medical note from H. B., M.D. 

* An October 2011 VA examination and opinion.

* The findings of August 2011 Physical Evaluation Board proceedings.

* April 2011 and September 2010 medical examination reports and reports of medical history.

* An October 2010 private dermatology report from A. Y., M.D., and

* A September 2010 private medical opinion from M. T., M.D.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

